Citation Nr: 1101566	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  90-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Stargardt's disease. 

2.  Entitlement to an initial compensable rating for 
hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from September 1956 to September 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
In a June 2007 rating decision, the RO granted service connection 
for hypertension, evaluated as noncompensable rating.  By a 
January 2009 rating decision, the RO denied service connection 
for Stargardt's disease.

The Veteran testified at a November 2010 videoconference before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is on file.

The issue of entitlement to service connection for Stargardt's 
disease is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran requires continuous medication for control of his 
hypertension but his diastolic blood pressure readings are 
predominately less than 100 and his systolic blood pressure 
readings are predominantly less than 160.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.14, 4.31, 4.104, 
Diagnostic Code 7101 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, and prior to an initial unfavorable 
adjudication, VA will notify the claimant of: (1) any information 
and medical or lay evidence needed to substantiate the claim, and 
(2) what portion thereof VA will obtain, and (3) what portion the 
claimant is to provide (Type One, Type Two, and Type Three, 
respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice requirements apply to all five elements of a service 
connection claim, which are (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in January 2007, with respect to claim for service 
connection for hypertension.  This letter notified the Veteran of 
the evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of current 
disability; and evidence of a relationship between the current 
disability and the injury, disease, or event causing an injury or 
disease during service.  It notified the Veteran that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records on 
his behalf.  Also, the letter provided the Veteran notice of the 
law and regulations governing effective dates and the assignment 
of disability ratings as required by Dingess, 19 Vet. App. 473 
(2006).

The appeal arises in part from the subsequent grant of service 
connection for hypertension in a June 2007 rating decision.  
However, once service connection is granted the claim is 
substantiated.  The Veteran's disagreement with the initial 
rating assigned does not require additional notice and any notice 
defect is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3) (2010).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim.  The Veteran's service treatment records (STRs) are on 
file.  Also on file are records of postservice private and VA 
treatment.  He testified in support of his claims at a November 
2010 videoconference before the undersigned Veterans Law Judge 
and a transcript thereof is on file.  

The Veteran has been afforded VA examinations as to the claims 
for an initial higher disability rating for the service-connected 
hypertension.  

As there is neither an indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication of 
the existence of additional evidence for claim substantiation, 
the Board concludes that there has been full VCAA compliance.  

Background

On VA examination in May 2007 it was noted that the Veteran had 
begun taking blood pressure medication in 1996.  Between 1986 and 
1996 he had had exertional dyspnea.  On examination his blood 
pressure was 147/92.  The diagnosis was labile hypertension, 
currently still not adequately controlled.  According the VA 
examiner, a review of the claims folder revealed documented 
history of blood pressure readings of 150/96 and 132/86 in March 
2973; of 140/78 at the Veteran's separation from service; and 
other documented blood pressure readings of 142/72, 136/82, and 
130/92.

A VA nursing note in February 2009 reflects that the Veteran's 
blood pressure was 122/68.

On VA examination in December 2009 it was noted that the Veteran 
did not have a history of headaches associated with his 
hypertension.  Continuous medication was needed to control his 
hypertension.  Symptoms of possible complications were angina, 
dyspnea, orthopnea, and nocturia.  His blood pressure was 136/80.  
A chest X-ray revealed his heart was of normal size.  
Hypertensive heart disease was not present.  

A VA nursing note in March 2010 reflects that the Veteran's blood 
pressure was 130/72. 

At the November 2010 videoconference the Veteran testified to the 
effect that without his blood pressure medications his diastolic 
blood pressure readings would be 100 or more, as required for a 
compensable disability rating.  Page 6, Transcript of Board 
Hearing.

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

When there is an approximate balance of positive and negative 
evidence the benefit of the doubt is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  

Rating Criteria

The Veteran's service-connected hypertension is assigned an 
initial noncompensable disability rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  For a minimum 10 percent rating diastolic 
blood pressure must be predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  

Analysis

The Veteran is service-connected for coronary artery disease 
(CAD) which is assigned a 10 percent disability rating under 
38 C.F.R. § 4.104, Diagnostic Code 7005 and which encompasses 
symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or 
the requirement of continuous medication.  Under 38 C.F.R. 
§ 4.14, the evaluation of the same disability under various 
diagnoses is to be avoided and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  Thus, 
the symptoms of dyspnea, fatigue, angina, dizziness, and syncope 
may not be considered in arriving at the appropriate disability 
rating to be assigned for the service-connected hypertension.

Here, the Veteran contends that he has a history of high blood 
pressure readings which have been sufficiently elevated to meet 
the criteria for a 10 percent rating and are currently being 
controlled by medication.  While the evidence, consisting of both 
VA and private treatment records, shows that the Veteran requires 
the continuous use of medication to control his hypertension, 
this same evidence also shows that his diastolic pressure 
readings are predominantly below 100, and that his systolic blood 
pressure readings are predominantly below 160.  In fact, the 
record shows that prior to, as well as after, his having been 
prescribed medication in 1996 his documented blood pressure 
readings repeatedly revealed diastolic pressure predominately 
less than 100, and systolic pressure predominately less than 160, 
which would clearly refute the Veteran's contentions.  Hence, a 
compensable rating for hypertension is not warranted.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.

Consideration has been given to "staged ratings" for the 
hypertension over the period of time since service connection 
became effective, but since the effective date of the award of 
service connection, in April 2006, the evidence shows the 
condition has remained noncompensably disabling.  

Thus, for reasons discussed above, the Board finds that the 
record as a whole does not show a disability picture that equals 
or more nearly approximates the criteria for a compensable rating 
for the service-connected hypertension under Diagnostic Code 
7101, at any time.  See Fenderson, supra.  In other words, the 
Veteran's hypertension has not been compensably disabling at any 
time during this appeal, so his rating cannot be "staged" because 
he has not had a compensable degree of disability at any time 
during the appeal. 

For these reasons, the preponderance of the evidence is against 
an initial compensable rating for hypertension at any time during 
the appeal period, and the benefit-of-the- doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


Extraschedular Rating

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

Comparing the Veteran's disability level and symptomatology 
during the relevant time frames to the Rating Schedule, the 
degree of disability is contemplated therein because the official 
rating examinations and other evidence adequately describe the 
Veteran's complaints and clinical findings with respect to his 
degree of functional impairment.  Thus, the assigned schedular 
rating is adequate and no referral for an extraschedular rating 
is required under 38 C.F.R. § 3.321(b)(1).

For the reasons expressed, the preponderance of the evidence is 
against the claim for an initial compensable disability rating 
and, so, the benefit-of-the-doubt standard does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an initial compensable rating for hypertension is 
denied.  


REMAND

The Veteran is service-connected for conjunctivitis, which is 
assigned a noncompensable disability evaluation. 

During a VA general medical examination in 1982 the Veteran 
complained of having eye irritation about every two weeks.  He 
also complained of eye fatigue which had begun in the 1960s.  He 
wore glasses.  On examination his conjunctiva were pink.  
Fundoscopic examination revealed some indistinctness of the 
discs.  The relevant diagnosis was conjunctivitis, by history 
only.  

On VA ophthalmology examination in May 2007 the Veteran's claim 
file was reviewed, as were his VA ophthalmology department 
records.  He had been seen and evaluated by VA optometry 
personnel since 2003, and those records were also reviewed.  It 
was observed that STRs had found conjunctivitis and refractive 
errors but there was no notation of a complete fundoscopic 
examination during service.  He reported having had puffiness, 
grittiness, and red eyes for several years, approximately 1960 
through 1975, with multiple flare-ups for which he was given 
ophthalomic ointment.  Since service he had had occasional 
symptoms of red, puffy eyes.  He had blurred vision, especially 
blurred near vision, and had significant ocular fatigue which had 
required his discontinuance of his work as a translator due to 
difficulty reading.  He recalled having been told about 10 years 
ago by an outside optometrist that he had macular degeneration.  
Since his initial VA eye treatment in 2003 he had notice a 
distortion in each eye using an Amsler grid.  In 2005 a 
fluorescin angiogram yielded findings consistent with macular 
dystrophy, most likely Stargardt's disease.  He had a family 
history of age-related macular degeneration and he had niece who 
had been diagnosed, at age 16 or 17, as having Stargardt's 
macular dystrophy.  After an examination of the Veteran's eyes 
the diagnoses were (1) Stargardt's macular dystrophy, 
bilaterally, as a cause for the Veteran's decreased visual 
acuity, mild at distance and moderate in near vision, (2) 
incipient cataracts of both eyes, and (3) chronic 
blepharoconjunctivitis.   

The examiner stated that the Veteran had a longstanding history 
of treatment for conjunctivitis extending as far back as his 
military service.  It was as likely as not that his multiple 
presentations to seek attention for puffiness, grittiness, and 
red eyes were related to his chronic blepharoconjunctivitis, 
which was found on the current examination.  As to Stargardt's 
disease and the decrease in visual acuity, the usual presentation 
of Stargardt's disease was as a young person in their teens or 
twenties.  There was no documentation of a fundoscopic 
examination during military service.  It cannot be determined if 
this condition was present during this time (i.e., the Veteran's 
military service).  It was more likely than not that there would 
be findings at an earlier age.  Also, his cataracts were more 
likely than not secondary to his Stargardt's disease.  

In April 2010 the VA ophthalmologist that conducted the May 2007 
VA examination was requested to respond to the questions of 
whether it was at least as likely as not that Stargardt's disease 
was aggravated during active service, and if it was whether it 
appeared that the disease progressed at an abnormally high rate 
during service.  In preparation of the response, the 
ophthalmologist again reviewed the claim file.  It was noted that 
since the May 2007 examination genetic testing had found that the 
Veteran had a genetic mutation of a particular gene. A May 2010 
evaluation by a VA retina specialist noted that examination of 
the Veteran's fundus revealed findings consistent with 
Stargardt's disease, i.e., pigment atrophy and lipfuscin 
deposits.  Also a recent examination by a VA optometrist had 
noted incipient bilateral cataracts.  It was opined that the 
Veteran had not been specifically examined during service for 
Stargardt's disease and, thus, it could not be determined if the 
disease was apparent during his military service. There was no 
evidence that his Stargardt's disease was aggravated during his 
military service.  The Veteran's complaints of eye problems 
during service were consistent with blepharoconjunctivitis, as 
previously stated.  

In May 2010 a VA optometrist reported that he had first seen the 
Veteran in 2004 and he had had a variety of eye symptoms since 
1960.  His initial evaluation had revealed a trace of nuclear 
cataract in each eye and soft drusen in each eye, and a paving 
stone degeneration in the periphery of the inferior temporal area 
of each eye.  He presented with symptoms and findings 
characteristic of eye disease for an extended period of time with 
very slow progression.  After an initial diagnosis of macular 
degeneration, consideration was given to his have some other type 
of retinal dystrophy.  He was therefore examined by a VA retinal 
specialist using fundoscopic examination and 
fluoresceinangiography, resulting in conclusion that the findings 
were consistent with a macular dystrophy, and that it was most 
likely Stargardt's disease.  Independent genetic testing yielded 
findings that could represent a variant of Stargardt's diagnosis, 
which was an autosomal recessive disorder.  The Veteran's 
clinical progression of his dystrophy had been somewhat atypical 
for Stargardt's disease.  The disease had been progressing at an 
unusually slow rate for normal Stargardt's disease and his vision 
had remained generally stable with a gradual deterioration in the 
retina.  Based on his long history of eye disease, the difficulty 
of accurately diagnosing this condition in its early stages, the 
slow progression of the disease, the genetic tests result, and 
the variant clinical presentation, it was "likely" that he had 
some atypical variant form of Stargardt's disease or a related 
retinal dystrophy that had been slowly progressing for most of 
his adult life.

At the November 2010 videoconference the Veteran testified to the 
effect that he had no visual problems prior to entering his more 
than 26 years of active service.  Page 6, Transcript of Board 
Hearing.  He and his representative alleged, in essence, that the 
Veteran's claimed Stargardt's disease first began as an active 
disease entity, as opposed to being a latent genetic defect, 
during his active service.  It was alleged that inservice 
environmental factors may have triggered the Stargardt's trait 
into becoming an active disease, and these factors were exposure 
to light when stationed in Scandinavia (apparently an allegation 
excessive exposure to ultraviolet light) or handling mimeograph 
ink.  Pages 8 and 9.  It was also alleged that his now service-
connected conjunctivitis may have triggered the latent 
Stargardt's genetic trait into becoming an active disease entity.  
Page 9.  He stated that there were studies which had revealed 
that those with Stargardt's disease had a high rate of "C 
reactive protein" (CRP) which was a marker for inflammation and 
was also a known marker for coronary artery disease (for which 
the Veteran is now service-connected).  This CRP and inflammation 
were known to be triggers for Stargardt's disease.  Page 9.  

Therefore, given the above indications of eye problems in service 
and medical evidence showing a currently eye disorder, which may 
be congenital in nature, the Board is of the opinion that the 
Veteran should be afforded the Veteran to determine if he 
currently has any eye disorder that was incurred in or aggravated  
by service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination.  
The claims folder, including a copy of this 
REMAND, is to be made available to the designated 
examiner for review of the Veteran's pertinent 
medical history.  Based on a review of the records 
contained in the claims folder and the examination 
results, the examiner is asked to address the 
following questions:

a).  Based on the evidence of record, can it be 
concluded with a reasonable degree of medical 
certainty that the Veteran has developed 
Stargardt's disease?

If the Veteran is found to have Stargardt's 
disease, is such a disease considered to be a 
congenital defect, or is it an acquired condition?  
In offering this assessment, the examiner is asked 
to specifically state what a congenital defect is 
and whether the Veteran's Stargardt's disease fits 
into such definition.

If Stargardt's disease is considered to be a 
"congenital defect," was there a worsening of 
this preexisting condition during the Veteran's 
period of service from September 1956 to September 
1982?  In answering this question, the examiner is 
asked to specify whether the Veteran experienced 
temporary or intermittent symptoms or flare-ups of 
the Stargardt's disease during service; or, 
whether the Veteran developed a permanent 
worsening of the underlying pathology of the 
Stargardt's disease during service?

If the Veteran developed a permanent worsening of 
the preexisting Stargardt's disease during service 
from September 1956 to September 1982, was such a 
worsening due to the natural progress of that 
condition?

b).  If the Stargardt's disease is considered to 
be an "acquired condition," did this condition 
have its onset during the Veteran's period of 
service from September 1956 to September 1982, or 
was it otherwise caused by any incident or event 
that occurred during service?  

c).  Has the Veteran developed a disorder of the 
eyes other than Stargardt's disease, and; if so, 
please specify the diagnosis (or diagnoses)?  Did 
any currently diagnosed disorder of the eyes 
(other than Stargardt's disease and 
conjunctivitis) have its onset during the 
Veteran's period of service from September 1956 to 
September 1982, or was it otherwise caused by any 
incident or event that occurred during service?

The requested study in this case should consider 
the Veteran's medical history prior, during and 
since his military service.  The basis for the 
examiner's opinion should be fully explained with 
reference to pertinent evidence in the record.  
The examiner is asked to indicate whether or not 
her or she had reviewed the claims folder.

2.  To help avoid future remand, VA must ensure 
that all requested action has been accomplished 
(to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is 
taken in a deficient manner, then appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completion of the foregoing and after 
undertaking any further development deemed 
warranted by the record, readjudicate the issue of 
entitlement to service connection for Stargardt's 
disease.  If the determination remains adverse to 
the Veteran, then he and his representative should 
be furnished with a Supplemental Statement of the 
Case and should be afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


